Citation Nr: 1720362	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge at the RO.  

In October 2015, the Board remanded this appeal for further development.

The Board notes that additional evidence has been received since the February 2016 supplemental statement of the case (SSOC) much of which is not pertinent as it is for other claims.  The Veteran did submit treatment records that contain audiological testing.  He submitted a waiver in February 2016 of the RO's initial consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by no worse than auditory acuity Level II.  The Veteran's right ear is not service connected.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).

Section 3.383 provides special consideration for paired organs and extremities.  Compensation is payable for combinations of service-connected and nonservice-connected disabilities, specified in this section, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  One such combination includes hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).  Section 3.383 does not apply here because, as discussed below, the Veteran does not have hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability.

In cases of exceptional hearing impairment, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Another exceptional hearing pattern is when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).

Analysis

The Veteran was afforded VA examinations in April 2011 and December 2015, with pure tone audiometry measurements and Maryland CNC test results.  In addition to the VA examinations, VA treatment records containing audiological test results are noted.

The April 2011 VA examination contained threshold measurements, in decibels as follows:


HERTZ
CNC

1000
2000
3000
4000
%
LEFT
20
30
65
65
94
RIGHT
20
20
15
20
100

The average pure tone threshold was 45 decibels in the left ear and 18.75 decibels in the right ear.  Speech discrimination using the Maryland CNC Test revealed scores of 94 percent in the left ear and 100 percent in the right ear.  The examiner recorded that there were no significant effects on the Veteran's occupation and no effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 455 (2007).  

These audiometric results for the left ear correspond to level I under Table VI of 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service connected, it is also designated level I.  See 38 C.F.R. § 4.85(f).

Thereafter, the Veteran was afforded a Travel Board hearing in July 2015.  The Veteran, along with his spouse, indicated his hearing loss had worsened since the April 2011 VA examination.  His spouse testified that the Veteran has difficulty hearing words and if he is not facing her and cannot see her speak, he could misconstrue an entire conversation.  The Veteran's spouse noted that without his hearing aids in the Veteran cannot hear much and even with them in, he has them turned up nearly to max.

The Board remanded the Veteran's claim in October 2015 to afford him an updated VA examination with an audiologist to assess the current severity of his service-connected left ear hearing loss.

In December 2015, the Veteran was examined by an audiologist.  The VA examination contained threshold measurements, in decibels as follows


HERTZ
CNC

1000
2000
3000
4000
%
LEFT
25
50
70
65
88
RIGHT
25
25
25
30
100

The average pure tone threshold was 52.5 decibels in the left ear and 26.25 decibels in the right ear.  Speech discrimination using the Maryland CNC Test revealed scores of 88 percent in the left ear and 100 percent in the right ear.  The Veteran reported a functional impact of not being able to understand and hear people, including his wife.  See Martinak, 21 Vet. App. at 455.  

These more recent audiometric results for the left ear correspond to level II under Table VI of 38 C.F.R. § 4.85.  As noted previously, because the Veteran's right ear is not service connected, it is designated with level I.  See 38 C.F.R. § 4.85(f).  

The Board notes the audiological findings from the April 2011 and December 2015 VA examinations support no more than a zero percent (noncompensable) rating for the Veteran's left ear disability, under Diagnostic Code 6100.  The evidence does show a worsening in the left ear between the examinations but the mechanical application of the Rating Schedule does not result in a higher initial rating.  See Lendenmann, 3 Vet. App. at 349.  

Treatment records were also submitted by the Veteran, which contained audiological testing results.  In February 2016, he requested that the severity of his hearing loss in the reports should be considered.  For the service-connected left ear, a July 2009 test indicated pure tone thresholds of 25, 30, 70 and 55 decibels, at 1000, 2000, 3000 and 4000 Hz respectively.  This is an average of 45 decibels.  A March 2015 examination indicated pure tone thresholds of 25, 50 and 70 decibels, at 1000, 2000, and 4000 Hz respectively, with no testing at 3000 Hz.  This averages to 48 decibels.  A November 2015 examination indicated pure tone thresholds of 25, 55 and 65 decibels, at 1000, 2000, and 4000 Hz respectively, with no testing at 3000 Hz.  This averages to 48 decibels.  There were no speech discrimination scores recorded in these records as measured by the Maryland CNC Test.

These test results do not support a compensable rating for the Veteran's left ear under Diagnostic Code 6100.  Unlike the comprehensive VA examinations, these tests are not entirely adequate for rating purposes given their deficiencies.  Even so, the results that are available tend to not show hearing loss worse than the December 2015 VA examination that was representative of noncompensable hearing loss

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating for the service-connected left ear.  The Board is sympathetic to the Veteran's contentions that his service-connected left ear hearing loss is more severe than the current rating reflects.  The Board acknowledges that he has to keep his hearing aid turned up near the max and that even then, it is difficult for him to hear and communicate with his spouse and others.  However, applying the rating criteria to the audiological test results discussed above does not warrant a higher (compensable) rating.

In sum, the preponderance of the evidence, including two VA examination reports, is against the claim for entitlement to an initial compensable rating for left ear hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable disability rating for left ear hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


